                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00539-FDW-DCK
 SCOTT FRACTION,                                  )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )
                                                  )                     ORDER
 AUTODESK, INC.,                                  )
                                                  )
        Defendant.                                )
                                                  )


       THIS MATTER is before the Court following this Court’s Order directing Plaintiff

Fraction to show cause why the complaint against Defendant Autodesk, Inc., should not be

dismissed for failure to prosecute, including Plaintiff’s failure to submit summons to the Court for

issuance (Doc. No. 2). In that Order, issued on October 8, 2020, the Court advised Plaintiff that a

failure to show cause or a failure to respond by November 29, 2020, may result in the dismissal of

this case against Defendant Autodesk, Inc. (Doc. No. 2, p. 2.) To date, Plaintiff has not responded

to the Show Cause Order, and the time for doing so has long expired. Notably, Plaintiff has not

submitted any other filings on the docket or otherwise prosecuted his case against Defendant since

the filing of this action on October 15, 2019.

       IT IS THEREFORE ORDERED that pursuant to Rules 4 and 41(b) of the Federal Rules of

Civil Procedure, this case is DISMISSED.

       IT IS SO ORDERED.
                                             Signed: April 15, 2021




       Case 3:19-cv-00539-FDW-DCK Document 3 Filed 04/15/21 Page 1 of 1
